On Petition for a Rehearing.
Mitchell, C. J.
The learned counsel for appellant, in support of their petition for a rehearing, suggest that it was decided in Bloch v. Isham, 28 Ind. 37, Taylor v. Owen, 2 Blackf. 301, and Hazlett v. Sinclair, 76 Ind. 488, that an instrument of the character in question here does not convey or grant an interest in land. We entertain a different view of the cases mentioned. Bloch v. Isham, supra, was a suit by the grantee of the first builder, to recover from the second builder one-half the cost of a party wall, and it was held there, as we hold here, that the right to receive payment for the wall was personal to the first builder. It is true it was said in that case that it turned “ upon the solution of the question as to whether Isham’s agreement to pay for one-half of the party wall is a covenant running with the land.” Under the Iowa statute it was held, in the cases cited in the principal opinion, that an easement is created, and that both the *172obligation to pay and the right to receive payment run with the land.
We think the covenant to pay might well run with the land, while the right to receive payment might, as it was held in Bloch v. Isham, supra, be personal to -the first builder. This-must depend upon the contract, in the absence of statutory regulation. It was said in that case, that the agreement there under consideration embraced, substantially, the provisions of the Pennsylvania statute. Under the statute of that State, the second builder is always held liable to pay the first builder,, which, we think, is the result of the agreement in this case. So far as Bloch v. Isham, supra, holds that the agreement was personal to the first builder, and did not enure to the benefit of his grantee, which was the only question before the court, we are strictly in accord with it. What was said beyond that must be regarded as having resulted from the distinction which is to be made between the agreement there under review and that which we are considering. The covenant, as it is there recited by the court, is : “ Schenck and Isham * * entered into a written agreement, whereby Schenck acquired the right to build one of the walls of a brick store, then in process of erection on his own lot, with one-half of its thickness resting-on the lot of Isham; and Isham acquired for himself, his heirs or assigns, the right to use said wall by joining a building thereon, and agreed for himself and them to pay onc-half of the original cost of said wall, when he or they should use the same.”
In effect, Isham personally agreed for himself and his grantees to pay when he or they should use the wall. In the case before us Hauck made no such agreement. It- may be said moreover, that the case of Weld v. Nichols, 17 Pick. 538, which is regarded as conclusive of the question there involved, will be found to have a very remote, if any, bearing on the question we are considering under this agreement.
We have said this much to indicate that so far as the point involved in Bloch v. Isham, supra, was concerned, we are in *173accord with it, and beyond that it must be considered as distinguished by the character of the agreement.
As to Taylor v. Owen, supra, the principles involved are essentially different, and for support of the proposition that a continuing covenant may be annexed to an easement in land, and that there is in consequence such privity of estate as makes the appellant liable on the covenant, we need go no farther than Hazlett v. Sinclair, supra.
The petition for a rehearing is overruled.
Filed June 13, 1885.